BRETT, Judge.
 Plaintiff in error, Winfield Albert Cox, defendant below, was charged by information in the County Court of Major County, Oklahoma, with the offense of unlawfully driving a vehicle left of center of highway in meeting another vehicle, said offense allegedly occurring on or about the 3rd day of July, 1958. A jury was waived by the defendant and the case tried to the court, who found the defendant guilty as charged and assessed his punishment at a fine of $10 and the costs of the prosecution. Judgment and sentence were entered accordingly, from which this appeal has been perfected.
The evidence introduced by the state tended to prove that the defendant was driving a truck with semi-trailer on U. S. Highway 281 on said date in Major County, Oklahoma, when, on a bridge across the North Canadian River, he suffered a collision with an automobile proceeding in the opposite direction by reason of the fact the left rear wheel of the truck was across the center line. To this evidence the defendant demurred, and rested.
This appeal, although duly"perfected, has not been supported by a brief on behalf of the defendant. Accordingly, we have examined the information, the minutes of the Court, and the judgment and sentence, and find no fundamental error therein. The principle applicable herein has been many times stated that where no briefs are filed and no appearance made, the Criminal Court of Appeals will affirm the judgment and sentence of the trial court unless such gross and fundamental error is found in the record that it would be unfair to affirm it. Gaston v. State, Okl.Cr., 284 P.2d 436; Cardwell v. State, Okl.Cr., 293 P.2d 921. The judgment and sentence is accordingly affirmed.
POWELL, P. J., and NIX, J., concur.